Citation Nr: 1613688	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-03 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for mild restrictive airway disease, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder, to include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder, to include as due to an undiagnosed illness.   

4.  Whether new and material evidence has been received to reopen the claim of service connection for a right shoulder disorder, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a right shoulder disorder, characterized as acromioclavicular osteoarthritis, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a left shoulder disorder, characterized as acromioclavicular osteoarthritis, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a right wrist disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a left wrist disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for epicondylitis of the left elbow, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for epicondylitis of the right elbow, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1967 to January 1971 and from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which determined that new and material evidence had not been received to reopen the claims of service connection for a right shoulder condition, left and right knee conditions, and a respiratory condition.  The rating decision also denied service connection left and right elbow disabilities, left and right wrist pain, and a left shoulder disability.


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied service connection for upper respiratory problems, right shoulder pain, and knee pain.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the May 1999 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right shoulder disability.

3.  The evidence received since the May 1999 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claims of service connection for right and left knee disorders.

4.  The evidence received since the May 1999 rating decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory condition.

5.  The Veteran's current right shoulder disability is due to military service.

6.  The Veteran's current left shoulder disability is due to military service.

7.  There is no objective showing or diagnosis of a right knee disability at any time during the rating period on appeal.

8.  The Veteran's current left knee disability is due to military service.

9.  The Veteran's current right wrist disability is due to military service.

10.  There is no objective showing or diagnosis of a left wrist disability at any time during the rating period on appeal.

11.  The Veteran's current right elbow disability is due to military service.

12.  The Veteran's current left elbow disability is due to military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for right knee pain have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

3.  The criteria for reopening the claim of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

4.  The criteria for reopening the claim of service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

5.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

9.  The criteria for service connection for a right wrist disability have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

10.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

11.  The criteria for service connection for a right elbow disability have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

12.  The criteria for service connection for a left elbow disability have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The VA's duty to notify was satisfied through a letter dated in April 2005, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Available post-service VA treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in October 2005 and August 2010.  Addendum opinions were obtained in December 2010 and April 2011.  These examinations and opinions are adequate for the purposes of the claims adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Respiratory Condition

The Veteran's claim of service connection for a respiratory condition, to include as due to an undiagnosed illness, was denied in a May 1999 rating decision.  It was determined that the Veteran had been diagnosed with restrictive airway disease, thus the condition had a known diagnosis.  It was also determined that the condition neither occurred in nor was aggravated by military service.  The evidence of record at the time of the May 1999 rating decision consisted of the appellant's service treatment records and the report from a March 1999 VA examination.  

The appellant was notified of this decision and of his procedural rights by letter in May 1999.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the May 1999 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the May 1999 rating decision, an August 2010 VA examination report and a December 2010 VA addendum medical opinion have been associated with the claims file.

After a review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for a respiratory condition.  In this regard, in the August 2010 VA examination report it was noted that the appellant had a normal pulmonary examination despite his subjective complaints.  In the December 2010 VA addendum opinion, the examiner noted that at the time of the August 2010 VA examination, the pulmonary function test (PFT) performed in conjunction with the examination did not reveal findings consistent with mild restrictive lung disease, which was mentioned by the 1999 VA examiner.  The examiner further noted that the appellant complained of severe coughing when he was exposed to cigarette smoke and indicated that there may be some come allergic phenomenon associated with the cough.  However, the examiner determined that the Veteran did not have an established chronic pulmonary diagnosis.

In sum, the evidence received subsequent to the May 1999 rating decision is new as it was not previously of record.  However, it does not raise a reasonable possibility of substantiating the appellant's claim of service connection for a respiratory condition as it does not demonstrate that the Veteran has a current respiratory condition.  Consequently, the evidence is not new and material.  Absent the submission of new and material evidence, reopening the Veteran's claim of entitlement to service connection for a respiratory condition is not warranted.

Knee Pain

The Veteran's claim of service connection for knee pain, to include as due to an undiagnosed illness, was denied in a May 1999 rating decision.  It was determined that the reported knee pain was not due to an undiagnosed illness because the condition had not persisted for six months or more.  Additionally, service treatment records were negative for the treatment or diagnosis of any knee disability and there was no evidence of a knee condition.  The evidence of record at the time of the May 1999 rating decision consisted of the appellant's service treatment records and the report from a January 1999 VA examination.  

The appellant was notified of this decision and of his procedural rights by letter in May 1999.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the May 1999 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the May 1999 rating decision, an August 2010 VA examination report, a December 2010 VA addendum medical opinion, and an April 2011 VA addendum medial opinion have been associated with the claims file.

After a review of the record, the Board finds that new and material evidence has been received to reopen the claims of service connection for right and left knee disorders.  The evidence is new as it was not part of the record at the time of the May 1999 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claims.  Specifically, the August 2010 and December 2010 VA examiner diagnosed osteoarthritis of the left knee.  Thus a left knee condition has been diagnosed.  Further, in the April 2011 addendum VA opinion, the examiner determined that it was as likely as not that the Veteran's experience of joint pain, to include the right knee symptoms, was triggered by his service in the Gulf War.  Therefore, the evidence is new and material and the claims of service connection for right and left knee disabilities are reopened.

Right Shoulder Disability  

The Veteran's claim of service connection for right shoulder disorder, to include as due to an undiagnosed illness, was denied in a May 1999 rating decision.  It was determined that the condition was the result of a known diagnosis of acromial impingement.  Additionally, service treatment records were negative for the treatment or diagnosis right shoulder pain or a right shoulder condition during service.  The evidence of record at the time of the May 1999 rating decision consisted of the appellant's service treatment records and the report from a January 1999 VA examination.  

The appellant was notified of this decision and of his procedural rights by letter in May 1999.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the May 1999 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the May 1999 rating decision an August 2010 VA examination report, a December 2010 VA addendum medical opinion, and an April 2011 VA addendum medial opinion have been associated with the claims file.

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for a right shoulder condition.  The evidence is new, as it was not part of the record at the time of the May 1999 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the April 2011 VA addendum opinion suggests that the right shoulder condition was caused by military service.  Therefore, the evidence is new and material, and the claim of service connection for a right shoulder disability is reopened.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Veteran asserts that he has a disability due to his service during the Persian Gulf War.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his joint pain is the result of an undiagnosed illness due to his service in the Gulf War.  

Service treatment records are negative for treatment, complaints, or diagnosis of bilateral shoulder, bilateral elbow, bilateral wrist, or bilateral knee conditions.  However in accompanying reports of medical history for annual examinations dated in August 1988 and December 1991, the Veteran reported pain or "trick" shoulder or elbow.  

The Veteran was provided a VA examination in October 2005 for his claim of service connection for his left and right elbow pain.  Following examination of the appellant, the examiner diagnosed lateral epicondylitis of the right and left elbows.  The examiner determined that the appellant's right elbow pain and possible epicondylitis were as likely as not related to his in-service report of "painful trick elbow."

In a statement from the Veteran's wife received in March 2010, she stated that since she first met the appellant, she noticed considerable complaints of joint pain.

In the report following an August 2010 VA orthopedic examination, the examiner diagnosed bilateral arthralgia with early osteotrites of the left knee.  He determined that no diagnosis could be made for the right knee.  With regard to the upper extremities, he diagnosed bilateral shoulder pain and osteoarthritis of the acromioclavicular joints with symptoms of impingement of the left shoulder, bilateral epicondylitis of the elbows, right wrist pain with mild ostearthritis, and left wrist pain.  He opined that the appellant was not found to have any pathology with reference to his right wrist from an orthopedic perspective.  The examiner determined that he could make no relationship of the appellant's musculoskeletal conditions with any environmental exposures.  He opined that such a statement would require a medical or rheumatologic consultation.  He also noted that he could not provide, based on his experience in training, any relationship the diagnosed musculoskeletal conditions and the Veteran's presence in the Gulf War.  

In a December 2010 addendum opinion, the examiner who provided the August 2010 VA examination reported that the appellant had been diagnosed with osteoarthritis of the left knee, bilateral acromiclavicular osteoarthritis with impingement syndrome of the left shoulder, right wrist mild osteoarthritis of the distal ulnar joint, and bilateral epicondylitis.  He opined that the diseases had a clear and specific etiology and diagnosis.  However, he determined that no diagnosis could be made with reference to the left wrist since x-ray findings were negative and there were no abnormal objective physical findings to support a diagnosis.  There was also no diagnosis made for the appellant's complaints regarding the right knee because the x-rays were negative and physical findings did not suggest any specific diagnosis nor did the history.

An additional addendum opinion was provided by a different VA examiner in April 2011.  Following review of the claims file, the examiner diagnosed bilateral shoulder osteoarthritis with impingement signs on the left.  He noted that generally, osteoarthritis was thought to be caused by a combination of joint "wear and tear" and a genetic predisposition to osteoarthritis.  Exposure to toxins had never been shown to cause osteoarthritis.  He noted that often people developed osteoarthritis in joints that are stressed repeatedly through their work.  The shoulder in particular could be stressed early in adulthood, but could become symptomatic much later in life.  The examiner opined that the Veteran's shoulder osteoarthritis was not likely caused by his service in the Gulf War.

The examiner also noted that bilateral epicondylitis was a tendonitis condition caused by repetitive movement or by heavy loads on the wrist extensors, the origins of which were at the lateral epicondyle.  He noted that while smoking was considered a risk factor of epicondylitis, smoking alone had not been found to cause it in the absence of stress on the epicondyle.  The examiner opined the Veteran's lateral epicondylitis would unlikely have been caused by exposure to oil fires during his service in the Gulf War, but rather was much more likely to have been occupation related.

With regard to the right wrist, the examiner noted that x-rays revealed osteoarthritis.  As previously mentioned, osteoarthritis was not known to be caused by toxin exposures.  The examiner opined that the appellant's right wrist ostearthritis was unlikely to have been caused by his exposure to inhaled toxins from the oil fires in the Gulf War.  The examiner also noted left wrist pain.  Although there were no radiographic findings of evidence of osteoarthritis in the left wrist, the examiner reported that it was possible that the Veteran had early osteoarthritis without radiographic changes as his symptoms were similar in both wrists.  However, without objective evidence, this would be mere speculation.  

The examiner also diagnosed left knee osteoarthritis and determined that it was unlikely toxin induced.  He determined that the right knee pain more likely than not represented early osteoarthritis given the crepitus on range of motion and the similarity of the symptoms in the left knee.  

The examiner indicated that Gulf War veterans had been shown to be predisposed to develop a chronic multisystem disorder similar to chronic pain syndrome, chronic fatigue syndrome, irritable bowel syndrome, and other conditions in which there was impaired pain processing.  He opined that given the fact the appellant began to notice his musculoskeletal symptoms after he returned from the Gulf War, it was as likely as not that the Veteran's experience of joint pain was triggered by his Gulf War service.  He likely had early osteoarthritis at that time but was not attentive to any joint until after he returned from the Gulf War.  In other words, the joint pain he had experienced in his shoulders, elbows, wrists, and knees was likely triggered by his Gulf War deployment, although most of those joints had underlying osteoarthritis which was asymptomatic before his deployment.  He also determined that the Veteran's left wrist and right knee symptoms were also as likely as not related to his Gulf War Service.  

The examiner noted that the underlying multisystem disorder that was associated with deployment in the Gulf War had never been shown to have any relation to the oil fires or to any other toxic exposure.  He opined that there was no link between the environmental hazards and the appellant's symptoms.  However, the examiner reported that although it was not known what specific aspects of deployment predispose veterans to symptoms such as the ones exhibited by the Veteran, it was known that having been deployed to the Gulf in 1991 was a risk factor.  

Analysis

After a review of the evidence of record, the Board finds that service connection is warranted for osteoarthritis of the left and right shoulders, the right wrist, and the left knee and for epicondylitis of the right and left elbows.  In this regard, the April 2011 VA examiner determined that the Veteran's joint pain was triggered by his Gulf War service.  In support of his finding, he noted that the Veteran reported that he first started noticing musculoskeletal symptoms after his return from the Gulf War.  There is no medical opinion of record to contradict the VA examiner's opinion.  Thus, considering objective medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, osteoarthritis of the left and right shoulders, the right wrist, and the left knee and epicondylitis of the right and left elbows are due military service and, therefore, service connection is warranted.  38 U.S.C.A. § 5107.

However, the Board finds that service connection for right knee and left wrist disorders is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of a right knee or left wrist condition or demonstrate that a right knee or left wrist disability has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he suffers from right knee and left knee pain due to his service in the Gulf War.  The Board also observes the April 2011 VA examiners opinion that the appellant's right knee and left wrists symptoms are related to his Gulf War service.  However, such diagnoses of right knee and left wrist conditions are not supported by the medical evidence of record.  Further, pain alone, without a diagnosed or identifiable underlying malady does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a right knee and left wrist pain have not been met.  38 C.F.R. § 3.303.

In reaching the above finding, the Board acknowledges the Veteran's service in the Persian Gulf and has considered the provisions of 38 C.F.R. § 3.317.  The evidence here does not however establish an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Such provisions are intended to apply where there is inconclusive pathophysiology.  In this case, however, there is no demonstrated pathophysiology whatsoever with respect to the right knee and left wrist.  

In sum, service connection is not warranted, to include under the provisions for Persian Gulf Veterans.  The Board has considered the benefit of the doubt doctrine but the weight of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   







ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a left knee disability is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for a right knee disorder is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for a right shoulder disability is granted.

New and material evidence having not been received, to petition to reopen the claim of service connection for mild restrictive airway disease is denied.

Entitlement to service connection for right acromioclavicular osteoarthritis of the right shoulder is granted.

Entitlement to service connection for left acromioclavicular osteoarthritis of the left shoulder is granted.

Entitlement to service connection for osteoarthritis of the left knee is granted.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for mild osteoarthritis of the distal radial ulnar joint of the right wrist is granted.

Entitlement to service connection for a left wrist disorder is denied.

Entitlement to service connection for epicondylitis of the left elbow granted.

		(CONTINUED ON NEXT PAGE)


Entitlement to service connection for epicondylitis of the right elbow is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


